                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


    REVOLAZE LLC,
                     Plaintiff,

             v.                                             Case No. 2:19-cv-00043-JRG

    J.C. PENNEY COMPANY, INC. ET AL,
                     Defendants.



           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

      Before the Court is the opening claim construction brief of RevoLaze LLC (“Plaintiff”) (Dkt.

No. 91, filed on January 7, 2020), 1 the response of J.C. Penney Corporation, Inc. and J.C. Penney

Purchasing Corporation (collectively, “Defendants”) (Dkt. No. 94, filed on January 21, 2020), and

Plaintiff’s reply (Dkt. No. 99, filed on January 28, 2020). The Court held a hearing on the issues

of claim construction and claim definiteness on February 5, 2020. Having considered the

arguments and evidence presented by the parties at the hearing and in their briefing, the Court

issues this Order. Further, Plaintiff’s Motion to Strike Expert Testimony of Dr. Christine Cole

(Dkt. No. 97) is denied as set forth herein.




1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
                                                    Table of Contents

I.     BACKGROUND ............................................................................................................... 3
       A.        The ’444 and ’196 Patents ...................................................................................... 3
       B.        The ’602 Patent ....................................................................................................... 5
       C.        The ’505 Patent ....................................................................................................... 5
       D.        The ’972 Patent ....................................................................................................... 6
II.    LEGAL PRINCIPLES ..................................................................................................... 7
       A.        Claim Construction ................................................................................................. 7
       B.        Departing from the Ordinary Meaning of a Claim Term ...................................... 10
       C.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 11
III.   PERSON HAVING ORDINARY SKILL IN THE ART AND PLAINTIFF’S
       MOTION TO STRIKE EXPERT TESTIMONY OF DR. CHRISTINE COLE ...... 12
       A.        The Person of Ordinary Skill in the Art ................................................................ 12
       B.        Plaintiff’s Motion to Strike Expert Testimony of Dr. Christine Cole................... 13
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 14
       A.        The “Desired” and “Undesired” Claim Terms...................................................... 14
       B.        “to avoid overetching the material” ...................................................................... 22
       C.        The “Special” Claim Terms .................................................................................. 27
                 C-1. “special operational parameters” .............................................................. 30
                 C-2. “special image” ......................................................................................... 33
       D.        The Terms Withdrawn By Defendants ................................................................. 35
V.     CONCLUSION ............................................................................................................... 37




                                                                 2
I.      BACKGROUND

     Plaintiff alleges infringement of five U.S. Patents: No. 5,990,444 (the “’444 Patent”), No.

6,140,602 (the “’602 Patent”), No. 6,252,196 (the “’196 Patent”), No. 6,664,505 (the “’505

Patent”), and No. 6,819,972 (the “’972 Patent”) (collectively, the “Asserted Patents”). The patents

are subject-matter related in that all are directed to laser technology for creating visual markings

on textiles and other materials.

        A.     The ’444 and ’196 Patents

     The ’444 Patent is entitled Laser Method and System of Scribing Graphics and the ’196 is

entitled Laser Method of Scribing Graphics. The ’444 Patent and the ’196 Patent are related in that

the ’196 Patent issued from a divisional of the ’444 Patent’s application. The application for the

’444 Patent was filed on October 11, 1996 and states an earliest priority date of October 30, 1995

through a continuation-in-part application. The ’196 Patent states an earliest priority date of

October 11, 1996. In general, the ’444 and ’196 Patents are directed to technology to control the

laser energy transferred to the material in order to generate the desired marking on the material.

The patents define a laser-energy-deposition parameter EDPUT: the Energy Density Per Unit

Time.

     The ’444 Patent’s abstract provides:

        A laser method scribes graphics on materials. The method relates to the
        identification and understanding of a new energy measurement called energy
        density per unit time, and the identification and simultaneous control of the laser
        operating parameters which influence this energy measurement. Once a range of
        energy density per unit time is determined for scribing a desired graphic on a given
        material, the energy density per unit time can be controlled to stay within that range
        to achieve desired results in a repeatable fashion. In a preferred embodiment, the
        material is one of a group of fabric, leather and vinyl materials. In this embodiment,
        the energy density per unit time can be controlled to substantially avoid complete
        carbonization, melting and/or burnthrough of the material.




                                                  3
    The ’196 Patent’s abstract provides:

       A laser method scribes graphics on materials. The method relates to the
       identification and understanding of a new energy measurement called energy
       density per unit time, and the identification and simultaneous control of the laser
       operating parameters which influence this energy measurement. Once a range of
       energy density per unit time is determined for scribing a desired graphic on a given
       material, the energy density per unit time can be controlled to stay within that range
       to achieve desired results in a repeatable fashion. In a preferred embodiment, the
       invention relates to a method of scribing graphics on fabric, leather and vinyl
       materials. In this embodiment, the energy density per unit time can be controlled to
       substantially avoid complete carbonization, melting and/or burnthrough of the
       material.

    Claim 46 of the ’444 Patent and Claim 11 of the ’196 Patent are illustrative of the asserted

claims from these patents. With the claim language in dispute emphasized, these claims provide

as follows:

          ’444 Patent Cl. 46. A method of scribing a desired pattern on a material,
         comprising:
          obtaining an indication of the desired pattern;
          using a controllable movable laser, having command elements which
            command movement of an output of said laser to different locations on said
            working surface;
          controlling said laser to produce outputs indicative of the desired pattern to be
            formed based on said indication, said outputs controlling said controllable
            laser to control a position of marking thereof, said controller controlling an
            energy density per unit time that is output from said laser to stay within a
            controlled range of energy per unit time and per unit area for said material,
            which does not cause undesired carbonization, melting or vaporization for
            said material, and said material is one of a fabric material, a leather material
            or a vinyl material, and wherein said energy density per unit time can be
            different for different materials.

          ’196 Patent Cl. 11. A method of scribing a desired pattern on a material
         without damaging the material, comprising:
          obtaining an indication of a desired pattern to be placed on the material;
          determining a position representing a beginning portion of a portion of the
            desired pattern, where the laser will begin to form the desired pattern on said
            material,
          controlling a controllable movable laser to begin moving relative to the
            material, and, while moving, to begin outputting its laser beam, said laser
            beam not being output until after said laser is moving relative to said material,
            to avoid overetching of the material at startup.



                                                  4
       B.      The ’602 Patent

    The ’602 Patent is entitled Marking of Fabrics and Other Materials Using a Laser. The

application for this patent was filed on April 29, 1997. In general, the ’602 Patent is directed to

technology for controlling the laser energy transferred to the material in order to generate the

desired marking on the material by matching the speed of the laser beam across the material to the

material based on properties of the material.

    The ’602 Patent’s abstract provides:

       A unique method imparts laser induced patterns and other designs on thin fabrics
       and leathers. The method uses a laser beam to slightly penetrate the surface of the
       product at a controlled specific speed. The laser beam is directed at the product
       either directly or through mirrors, shutters or lenses. The speed of the laser beam
       relative to the surface of the product is controlled within a predetermined range.
       Specific identification and control of this relative speed for a particular product are
       the keys to overcoming technical barriers which have prevented such use of lasers
       in the past. Preferably a computer is used to provide a signal to a drive mechanism
       to control the relative speed. The drive mechanism can control movement of the
       laser, the product, a mirror or a lens.

    Claim 120 of the ’602 Patent is illustrative of the asserted claims from this patent. With the

claim language in dispute emphasized, this claim provides as follows:

          120. A method of selectively altering portions of a material to form a desired
         pattern on the material, comprising:
          determining a pattern to be formed on the material;
          determining specific characteristics of the material on which the pattern is to
            be formed;
          determining special operational parameters for the material with its specific
            characteristics, said special operational parameters which allow a focused
            beam of radiation to form a pattern in the material which changes the material
            without undesirably damaging the material; and
          forming a pattern on said material using the special operational parameters.

       C.      The ’505 Patent

    The ’505 Patent is entitled Laser Processing of Materials Using Mathematical Tools. The

application for this patent was filed on December 5, 2000 and the patent states an earliest priority

date of December 6, 1999 through a provisional application. In general, the ’505 Patent is directed


                                                 5
to technology for controlling the pattern the laser marks on the material using a mathematical

operation, such as polynomial, trigonometric, fractal, and cellular-automata functions.

    The ’505 Patent’s abstract provides:

       A system of forming an image using mathematical tools. The images formed using
       any of the set of mathematical tools, which can be modular level sets, fractals, or
       cellular automata, or any other modular level set tool. Whenever tool is used, but
       parameters associated with the values in that tool can be set. This allows producing
       a number of different functions. The output of the tool is an image, which each
       pixel of the image having a color and each color representing some change that is
       to be carried out to the material being processed. The material being processed can
       be a textile material or denim for example. The processing device can be a laser
       which produces an output whose value is dependent on the different colors, with
       each color representing a power output or energy density per unit time specific to
       that color.

    Claim 1 of the ’505 Patent is illustrative of the asserted claims from this patent. With the claim

language in dispute emphasized, this claim provides as follows: 2

            1. A method, comprising:
            allowing a user to enter and/or change each of a plurality of different
              parameters;
            carrying out a mathematical operation based on said parameters to form
              values which are individualized for each of a plurality of areas; and
            using said values to control a laser to change a look of a textile material
              according to said values.

       D.       The ’972 Patent

    The ’972 Patent is entitled Material Surface Processing With a Laser That Has a Scan

Modulated Effective Power to Achieve Multiple Worn Looks. The application for this patent was

filed on September 1, 2000 and the patent states an earliest priority date of October 5, 1999 through

a provisional application. In general, the ’972 Patent is directed to technology for controlling the




2
  The parties originally disputed whether “mathematical operation” rendered Claims 1 and 49 of
the ’505 Patent indefinite. Defendants withdrew their indefiniteness challenge to these claims at
the hearing.


                                                 6
laser energy transferred to the material in order to selectively change the color the material and

thereby generate a marking pattern.

      The ’972 Patent’s abstract provides:

         Techniques which enable changing certain amount of energy being applied from a
         laser to a material during scan lines of the laser. Energy can be applied to a material
         to change its look. Different energies can be applied within a single scan line to the
         material. A display can represent the pattern, by showing different areas of change
         to the material as different colors/looks on the display. For example, the color of
         the display can represent the amount of energy being applied to a specific position
         represented by that color. Since the amount of energy that is applied can change
         within a single scan line, and in fact may change multiple times within that scan
         line, this enables freely setting the characteristics.

      Claim 92 of the ’972 Patent is illustrative of the asserted claims from this patent. With the

claim language in dispute emphasized, this claim provides as follows:

              92. A method comprising:
              authoring a special image intended for use in changing the color of textile
               fabric, which has differently colored areas representing different levels of
               change of color to said textile fabric; and
              using said image to form a file that controls a laser to carry out said changing
               of color of said textile fabric.

II.      LEGAL PRINCIPLES

         A.       Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at



                                                    7
861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

     “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in




                                                   8
interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular




                                                  9
meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 3 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.



3
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                                 10
    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       C.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

    Patent claims must particularly point out and distinctly claim the subject matter regarded as

the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

“inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

the perspective of one of ordinary skill in the art as of the time the application for the patent was

filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

Cir. 2012).


                                                  11
       When a term of degree is used in a claim, “the court must determine whether the patent

provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

used in a claim, “the court must determine whether the patent’s specification supplies some

standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

III.      PERSON HAVING ORDINARY SKILL IN THE ART AND PLAINTIFF’S
          MOTION TO STRIKE EXPERT TESTIMONY OF DR. CHRISTINE COLE

          A.     The Person of Ordinary Skill in the Art

       The parties dispute the appropriate definition of the person having ordinary skill in the art

(“POSA”) from whose perspective the Asserted Patents are to be interpreted. Plaintiff proposes

the following:

          One of ordinary skill in the art of the five patents-in-suit is a person with several
          years of work experience operating lasers for surface treatment of materials and/or
          developing software for controlling lasers for that purpose, where that work was a
          major focus amounting to hundreds of hours.

(Dkt. No. 91 at 8.) Defendants respond by contending the POSA has:

          a. several years of experience in the field of laser marking, ablation, or abrasion of
          surfaces; []

          b. experience with the research, development, or application of surface treatment
          technologies … [and]

          c. an undergraduate degree in physics, chemistry, materials science, or mechanical
          or electrical engineering, or equivalent.

(Dkt. No. 94 at 11.) Plaintiff contends that Defendants’ proposal is incorrect because it improperly

provides that: (1) experience with laser “ablation” is relevant to the qualifications of the POSA,




                                                   12
(2) experience with surface treatment of materials other than with lasers is relevant to the

qualifications of the POSA, and (3) specific education is required to qualify as a POSA.

     For purposes of construction of the disputed terms before the Court, there is not a meaningful

difference between the parties’ proposals and the Court therefore declines to address this dispute

at this stage in the litigation.

        B.      Plaintiff’s Motion to Strike Expert Testimony of Dr. Christine Cole

     Plaintiff seeks to strike the testimony of Defendants’ expert witness for two reasons. Plaintiff

first submits that Dr. Cole’s analysis to identify the qualifications of the person having ordinary

skill in the art is flawed. Plaintiff next submits that Dr. Cole does not qualify as a person having

ordinary skill in the art under the proper understanding of that person.

     As stated above, the Court determines that the differences between Plaintiff’s proposed

definition of the POSA and Defendants’ proposed definition for that person are not relevant to

resolving the claim-construction disputes presented to the Court and thus Dr. Cole’s analysis

regarding the qualifications of that person is irrelevant at this stage in the litigaton. Further, the

Court is not persuaded that Dr. Cole’s testimony on the issues before the Court is so unreliable as

to justify striking the testimony. Accordingly, the Court denies Plaintiff’s motion to strike Dr.

Cole’s testimony.




                                                 13
IV.       CONSTRUCTION OF DISPUTED TERMS

          A.      The “Desired” and “Undesired” Claim Terms

          Disputed Term 4                 Plaintiff’s Proposed            Defendants’ Proposed
                                              Construction                     Construction
    “in a way to prevent              no construction necessary        indefinite
    undesired carbonization,
    melting or burn-through”          alternatively,

    •   ’444 Patent Claim 1           •   “undesired carbonization,
                                          melting or burn through”
    “in a way that prevents               means “carbonization,
    undesired carbonization,
                                          melting or burn through
    melting or burn through of the
                                          that the user or operator
    material”
                                          wished or hoped to avoid”
    •   ’444 Patent Claim 21
    “which avoids undesired
    carbonization, melting or burn-
    through”

    •   ’444 Patent Claim 33
    “which does not cause             no construction necessary        indefinite
    undesired carbonization,
    melting or vaporization for       alternatively,
    said material”
                                      •   “undesired carbonization,
    •   ’444 Patent Claim 46              melting or vaporization
                                          for said material” means
                                          “carbonization, melting or
                                          vaporization for said
                                          material that the user or
                                          operator wished or hoped
                                          to avoid”




4
  For all term charts in this order, the claims in which the term is found are listed with the term
but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
identified in the parties’ Joint Claim Construction Chart Pursuant to Patent Rule 4-5(d) (Dkt. No.
103) are listed.


                                                       14
          Disputed Term 4                Plaintiff’s Proposed            Defendants’ Proposed
                                             Construction                     Construction
    “without undesirable burning,    no construction necessary        indefinite
    melting-through or
    carbonizing the material”        alternatively,

    •   ’444 Patent Claim 69         •   “undesirable burning,
                                         melting-through or
    “without undesirable burning,        carbonizing the material”
    melting-through or                   means “burning, melting-
    carbonizing the material”            through or carbonizing
                                         the material that the user
    •   ’444 Patent Claim 72
                                         or operator wished or
                                         hoped to avoid” 5
    “obtaining an indication of      no construction necessary        indefinite
    the desired pattern”
                                     alternatively,
    •   ’444 Patent Claim 46
                                     •   “desired pattern” means
    “obtaining an indication of a        “the pattern the user or
    desired pattern”                     operator wished for or
                                         hoped for”
    •   ’196 Patent Claims 11,
        13, 16
    “defining a desired pattern”

    •   ’972 Patent Claim 56
    “indicating a desired pattern”

    •   ’602 Patent Claim 99
    “indicating the desired
    pattern”

    •   ’602 Patent Claim 99
    “form a desired pattern”

    •   ’602 Patent Claims 120,
        141




5
 Plaintiff does not specifically list a construction for the “undesirable burning, melting-through or
carbonizing the material” in the parties P.R. 4-5(d) chart, but the Court infers this construction
based on the arguments and proposed construction for similar terms.


                                                      15
        Disputed Term 4            Plaintiff’s Proposed         Defendants’ Proposed
                                       Construction                  Construction
 “without undesired damage to not construction necessary     indefinite
 the material”
                              alternatively,
 • ’602 Patent Claim 99
                              • “undesired damage”
                                  means “damage that the
                                  user or operator wished or
                                  hoped to avoid”
 “without undesirably             not construction necessary        indefinite
 damaging the material”
                                  alternatively,
 •   ’602 Patent Claims 120,
     141                          •   “undesirably damaging the
                                      material” means “causing
                                      damage to the material that
                                      the user or operator wished
                                      or hoped to avoid”

     Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

     The Parties’ Positions

     Plaintiff submits: In context, the “desired” and “undesired” claim terms “merely refer to the

result the operator is seeking to achieve or avoid.” Various courts have found “desired,” when used

in claims as it is used here, is readily understandable and sufficiently definite. Specifically,

“desired” and “undesired” are not indefinite when they denote the user’s foreknowledge or

specification of a requested or sought-after result. In fact, during prosecution of the ’444 Patent,

the patent examiner allowed claims only once the claims were modified to specify that the laser

marking excluded “undesired” results. Further, and as evinced by prior-art patents, the term

“desired” is commonly used in the art to denote a specific result. (Dkt. No. 91 at 15–20.)

     In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’444 Patent col.1 ll.48–54, co.2 ll.6–8, col.2



                                                   16
ll.40–43, col.6 ll.11–13, col.11 ll.9–12, col.13 ll.52–53, col.33 ll.60–62, col.34 ll.7–10, col.34

ll.31–34, col.34 ll.50–53, col.35 ll.7–10, col.36 ll.8–11; ’602 Patent col.1 ll.37–39; ’196 Patent

col.1 ll.48–54, col.2 ll.7–9, col.2 ll.40–43, col.6 ll.11–13, col.11 ll.8–12, col.14 ll.17–18, col.35

ll.13–16, col.35 ll.27–30, col.35 ll.51–54, col.36 ll.3–6, col.36 ll.27–30, col.37 ll.27–30; ’972

Patent col.9 ll.13–15; ’444 Patent File Wrapper January 27, 1999 Examiner Interview (Summary)

(Plaintiff’s Ex. 18, Dkt. No. 91-18); U.S. Patent No. 4,629,858 (Plaintiff’s Ex. 10, Dkt. No. 91-10);

U.S. Patent No. 5,567,207 (Plaintiff’s Ex. 19, Dkt. No. 91-19). Extrinsic evidence: Merriam-

Webster’s Collegiate Dictionary 313 (10th ed. 1999) “desire” (Plaintiff’s Ex. 12, Dkt. No. 91-12

at 4); U.S. Patent No. 3,626,143 (Plaintiff’s Ex. 8, Dkt. No. 91-18); U.S. Patent No. 4,024,545

(Plaintiff’s Ex. 9, Dkt. No. 91-9); U.S. Patent No. 4,861,620 (Plaintiff’s Ex. 20, Dkt. No. 91-20).

    Defendants respond: The “desired” and “undesired” claim terms “are subjective terms of

degree, not objective boundaries.” As such, the terms render the claims indefinite. For example,

certain claims exclude “undesired carbonization” but whether a certain level of carbonization is

undesired is purely subjective. Similarly, certain claims require a “desired pattern” but whether a

particular pattern is desired is subjective. The Asserted Patents fail to provide any objective

boundaries on these terms and in fact exacerbate the lack of objective guidance as to claim scope.

For instance, the ’444 and ’196 Patents describe the same level of carbonization as both desired

and undesired (citing, inter alia, ’444 Patent col.1 ll.51–62, col.27 ll.52–55). As described in the

patents, whether a feature of the marking created with the laser is desired or undesired is based on

aesthetics and is therefore purely subjective. That “desired” or “undesired” may be used in other

patents to provide sufficiently objective boundaries is irrelevant as to whether these terms are used

in the Asserted Patents to provide such boundaries. Similarly, cases applying a pre-Nautilus

indefiniteness analysis to other patents is also irrelevant to whether the “desired” and “undesired”




                                                 17
terms of the Asserted Patents provide sufficient clarity as to claim scope under the Nautilus

standard. (Dkt. No. 94 at 11–21.)

      In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’444 figs.32–33, Patent col.1 ll.16–30, col.1

ll.48–62, col.2 ll.11–14, col.2 ll.20–23, col.11 ll.2–6, col.13 ll.62–67, col.15 ll.14–17, col.15 ll.23–

25, col.18 ll.14–17, col.19 ll.46–51, col.19 ll.53–57, col.21 ll.2–6, col.21 ll.24–25, col.26 l.60 –

col.27 l.7, col.27 ll.40–43, col.27 ll.52–55, col.31 ll.28–31, col.31 ll.45–54, col.31 l.66 – col.32

l.3; ’196 Patent col.1 ll.17–31, col.1 ll.48–54, col.15 ll.51–53, col.19 ll.1–4, col.22 ll.17–18, col.28

ll.59–62; ’602 Patent col.1 ll.13–15, col.1 ll.21–22, col.1 l.66 – col.2 l.2, col.3 ll.37–41, col.4 ll.1–

27, col.6 ll.7–19; ’444 Patent File Wrapper January 27, 1999 Examiner Interview (Summary)

(Plaintiff’s Ex. 18, Dkt. No. 91-18). Extrinsic evidence: Cole Decl. 6 ¶¶ 83, 85, 87, 89–90, 92, 94,

96–101, 103, 105–10, 121–26, 135–39, 145–46, 148, 164–69 (Defendants’ Ex. 1, Dkt. No. 94-1);

Cole Dep. 7 71:17–22, 75:5–19, 83:1 – 84:12, 84:16 – 85:8 (Defendants’ Ex. 3, Dkt. No. 94-3);

U.S. Patent No. 3,626,143 (Plaintiff’s Ex. 8, Dkt. No. 91-18); U.S. Patent No. 4,861,620

(Plaintiff’s Ex. 20, Dkt. No. 91-20).

      Plaintiff replies: The “desired” and “undesired” terms are used to describe “the result the user

is seeking to achieve or avoid” rather than as the subjective terms of degree Defendants’ present.

Whether the result of the laser operation is that which is intended by the laser operator (desired)

or not (undesired) is objectively determinable. Thus, the claims are not indefinite. (Dkt. No. 99 at

6–9.)




6
    Expert Declaration of Dr. Christine Cole Regarding Claim Construction and Indefiniteness
7
    Video Deposition of Christine Cole, Ph.D.


                                                   18
    Analysis

    The issue in dispute is whether the scopes of the “desired” and “undesired” terms are

reasonably certain. They are. They refer to the visual composition intended to be created by

operation of the claims. A “desired” composition is that specified to or in the claim. An “undesired”

feature is a feature that is contrary to that specification.

    The Asserted Patents, and the claims, are directed to using a laser to create predetermined

surface markings according user-defined parameters. In other words, the “desired” marking is the

intended, specified, design effect; marking features that are outside of this design effect are

“undesired.” For example, the ’444 Patent lists numerous design effects that might be specified to

be marked on a surface: (1) graphic images on denim, ’444 Patent col.15 ll.1–44, (2) sandblasted

denim, id. at col.15 l.45 – col.17 l.16, (3) stonewashed denim, id. at col.17 ll.17–51, (4) frayed

denim, id. at col.17 l.52 – col.18 l.17, (5) logos and identification on denim, id. at col.18 ll.18–42,

(6) stitched look on denim, id. at col.18 ll.43–48, (7) plaid look on denim, id. at col.18 l.59 – col.19

l.2, (7) polka dot on denim, id. at col.19 ll.3–14, (8) moire look on denim, id. at col.19 ll.15–29,

and (9) crazy line look on denim, id. at col.19 ll.30–41. Numerous other examples of design effects

and materials are also described.

    The ’444 Patent describes the particular design that is to be laser marked on the material as

the “desired” design effect. For example, the patent describes that “[t]his invention then teaches

the importance of identifying and simultaneously controlling several laser operating parameters

together so as to achieve an EDPUT which produces the desired results each and every time.” Id.

at col.2 ll.40–43. In describing an embodiment in which the laser beam is positioned with mirrors

to mark the surface, the patent explains: [t]he movements and timing of the mirrors 13, 17 are




                                                   19
controlled by the numerical control computer 15 to scribe the specific desired graphic 23.” Id. at

col.6 ll.11–13. For this same embodiment, the patent further explains:

       A second computer such as a work station computer (not shown) can be used in the
       method to facilitate the formation of the desired graphic. For example, a graphic
       can be scanned into the work station computer, converted into the proper format,
       and then introduced into the numerical control computer via floppy disk. The
       numerical control computer then controls the galvanometers and mirrors to form
       the graphic on the surface of the material at the appropriate EDPUT.

Id. at col.6 ll.14–22. In describing the marking of denim with specific graphics, the patent provides:

       Selection of the laser operating parameters and settings which produced the desired
       graphic images after washing was then used to specify the preferred EDPUT. The
       combination and ranges of operating parameters, and the resulting EDPUT range
       that produced a variety of preferred graphic images on denim, are given in Table 7.

Id. at col.15 ll.38–44. Table 7 lists numerous different “Design Effect[s],” each corresponding to

a “desired” pattern. Id. at col.14 ll.1–67. In other words, the desired graphic is defined by an input,

such as an image “scanned into the work station computer [and] converted into the proper format”

for controlling the laser system to mark the material, and not by whether the completed design is

somehow aesthetically pleasing in the abstract.

    While an unexpressed desire, such as a desire for a laser system to create a specific marking

design, may be subjective, once it is expressed, such as in providing instructions to the laser system

to create the marking, it is no longer subjective. The patents are directed to the latter scenario, not

the former. They are addressed to marking desired designs, i.e., requested or input designs, not to

marking designs that may or may not be desired, depending on the subjective preferences of the

observer of the created design. Defendants’ cited cases deal with subjective preferences and are

thus inapposite.

    This use of “desired” is plainly stated in the claims. For example, Claim 46 of the ’444 Patent

expressly claims obtaining an indication of the desired pattern as an affirmative step and then

marking the material with the pattern according to this indication:


                                                  20
          46. A method of scribing a desired pattern on a material, comprising:
          obtaining an indication of the desired pattern;
          using a controllable movable laser, having command elements which
           command movement of an output of said laser to different locations on said
           working surface;
          controlling said laser to produce outputs indicative of the desired pattern to
           be formed based on said indication, said outputs controlling said controllable
           laser to control a position of marking thereof, said controller controlling an
           energy density per unit time that is output from said laser to stay within a
           controlled range of energy per unit time and per unit area for said material,
           which does not cause undesired carbonization, melting or vaporization for
           said material, and said material is one of a fabric material, a leather material
           or a vinyl material, and wherein said energy density per unit time can be
           different for different materials.

’444 Patent col.40 ll.18–36 (emphasis added). Plainly, the “desired pattern” is the one the laser is

instructed to mark on the material.

    In the Asserted Patents, the “undesired” features are set forth in contrast to the “desired”

pattern and are thus plainly features that are not part of the desired pattern. This is expressed, for

example, in Claim 46 of the ’444 Patent as set forth above: the level of carbonization, melting, or

vaporization that is caused by the laser marking must be according to the desired pattern, else it is

undesired. Indeed, the ’444 Patent expressly teaches that different patterns have different features:

       It was also learned that some level of carbonization, burnthrough and/or melting
       can be acceptable and sometimes desired such as with the frayed or thread barren
       look described above. The level of carbonization, burnthrough and/or melting can
       be controlled by proper selection of the EDPUT.

Id. at col.27 ll.52–57 (emphasis added); see also, id. at col.17 ll.37–38 (“The EDPUT of the laser

is carefully controlled to prevent burnthrough [for the stonewashed look].”), col.18 ll.14–17 (“A

frayed look can also be produced by the use of closely spaced lines, intersecting lines or duplicate

lines such that partial or complete carbonization and partial or complete burnthrough is intended.”).

    Ultimately, whether a particular design or feature is “desired” or “undesired” is a function of

the specified design, not the vagaries of any person’s opinion. This is the only understanding that

reasonably comports with the claim language and the description of the invention. See Phillips v.


                                                 21
AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc) (“The construction that stays true to

the claim language and most naturally aligns with the patent’s description of the invention will be,

in the end, the correct construction.” (quotation marks omitted)).

     Accordingly, the Court holds that Defendants have not proven any claim is indefinite for

including any of the “desired” or “undesired” terms and that those terms have their plain and

ordinary meanings without the need for further construction.

        B.      “to avoid overetching the material”

        Disputed Term                   Plaintiff’s Proposed              Defendants’ Proposed
                                            Construction                       Construction
 “to avoid overetching the          no construction necessary          indefinite
 material”
                                    alternatively,
 •   ’196 Patent Claims 11,
     13, 16                         •   “overetching” means
                                        “creating a hole in the
                                        material”

     The Parties’ Positions

     Plaintiff submits: The term “to avoid overetching the material” does not render any claim

indefinite for two reasons. First, it is not limiting but rather states the intended result of the claimed

method steps. Second, even if limiting, the meaning of this term is reasonably certain—it refers to

avoidance of creating a hole in the material on startup of the laser. (Dkt. No. 91 at 21–23.)

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’196 Patent figs.36–40, col.7 ll.15–18, col.28 ll.32–43, col.34 ll.34–56.

     Defendants respond: The term “overetching” is a subjective term of degree without an

objective boundary. As with the “desired” and “undesired” terms, the ’196 Patent teaches that a

certain level of etching (complete burn-through) represents both the intended etching and

overetching (citing ’196 Patent col.19 ll.1–4, col.28 ll.32–44). Thus, the technical disclosure does




                                                     22
not provide the requisite objective boundaries for “overetching.” Finally, “to avoid overetching

the material” is limiting in the claims. Specifically, it is not preceded by a “thereby” or “whereby”

or equivalent transitional phrase that indicates a non-limiting statement of intended result of a

method step. (Dkt. No. 94 at 22–25.)

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’196 Patent col.19 ll.1–4, col.28:32–44.

Extrinsic evidence: Cole Decl. ¶¶ 113, 115–17 (Defendants’ Ex. 1, Dkt. No. 94-1); Cole Dep.

130:25 – 135:23 (Defendants’ Ex. 3, Dkt. No. 94-3).

    Plaintiff replies: Whether “to avoid overetching the material” is limiting in the claims does

not hinge on the presence of a particular transitional phrase in the claim. Rather, it depends on

whether the term states an intended result of the method step. In the claims at issue, the overetching

term is not limiting because it states the intended purpose/result of the claimed method steps. (Dkt.

No. 99 at 10–11. )

    Analysis

    There are two issues in dispute. The first issue is whether “to avoid overetching the material”

is a limitation as used in the claims. It is. Given the ’196 Patent’s teachings that the amount of

etching performed by a laser depends on the speed of the laser beam across the material, the

overetching term informs the meaning of the laser’s “moving relative to the material” recited in

the claims. The second issue in dispute is whether the meaning of “overetching” is reasonably

certain as used in the claims. It is. It refers to etching beyond the parameters of the pattern to be

placed on the material (the “desired pattern”).




                                                  23
    The “overetching” term is used in Claims 11, 13, and 16 of the ’196 Patent in the context of

claiming specific behavior of the laser-marking system at the startup of the laser beam. For

example, Claim 11 provides as follows:

          11. A method of scribing a desired pattern on a material without damaging the
         material, comprising:
          obtaining an indication of a desired pattern to be placed on the material;
          determining a position representing a beginning portion of a portion of the
           desired pattern, where the laser will begin to form the desired pattern on said
           material,
          controlling a controllable movable laser to begin moving relative to the
           material, and, while moving, to begin outputting its laser beam, said laser
           beam not being output until after said laser is moving relative to said material,
           to avoid overetching of the material at startup.

’196 Patent col.38 ll.53–65 (emphasis added). As explained in the ’196 Patent, a laser may

experience a power surge at startup. Id. at col.28 ll.32–35 (“Adjustments to the galvanometer

setting times can also help to prevent the initial creation of a hole when the laser beam is first

turned on and the initial surge of energy contacts the material.” (emphasis added)). In this same

passage, the patent teaches that by initiating movement of the laser relative to the material before

starting the laser beam it is possible to prevent an unwanted hole in the material that could

otherwise be formed due to the power surge. Id. at col.28 ll.32–43. While this teaching is found in

the description of an embodiment in which the laser beam is moved relative to the material by

changing the position of mirrors, the fundamental teaching is agnostic as to how the laser beam is

moved relative to the material.

    It is inconceivable to the Court that one of ordinary skill in the art would ignore the above-

cited passage when interpreting Claims 11, 13, and 16, as Defendants’ contend and as Defendants’

expert did. (See Dkt. No. 94 at 24); (Cole Decl. ¶ 116, Dkt. No. 94-1 at 35–36). Indeed, Dr. Cole

had to ignore other clear teachings in the patent to find this passage “not analogous” to the claim

recitation of “controlling a controllable movable laser to begin moving relative to the material” to



                                                 24
prevent overetching. (Cole Decl. ¶ 116, Dkt. No. 94-1.) For example, the ’196 Patent teaches that

the purpose of moving the mirrors is to move the laser beam across the material to mark the

material with the desired pattern:

       The laser 11 generates a laser beam 12 in the direction of a computer numerically
       controlled mirror system. The mirror system includes an x-axis mirror 13. The x-
       axis mirror 13 is mounted on an x-axis galvanometer 14. The x-axis galvanometer
       14 is adapted to rotate to cause rotation of the x-axis mirror 13. Rotation of the x-
       axis mirror 13 causes movement of the laser beam 12 along the x-axis. A
       numerical control computer 15 controls the output of a power source 16 to control
       rotation of the x-axis galvanometer. The laser beam 12 is deflected by the x-axis
       mirror 13 and directed toward a y-axis mirror 17. The y-axis mirror 17 is mounted
       on an y-axis galvanometer 18. The y-axis galvanometer 18 is adapted to rotate to
       cause rotation of the y-axis mirror 17. Rotation of the y-axis mirror 17 causes
       movement of the laser beam 12 along the y-axis. The numerical control computer
       15 controls the output of the power source 16 to control rotation of the y-axis
       galvanometer 18. …

       The lens 19, mirrors 13, 17 and galvanometers 14, 18 can be housed in a
       galvanometer block (not shown). …

       The laser beam 12 is directed by the mirrors 13, 17 against the surface 22 of the
       material 21. … The movements and timing of the mirrors 13, 17 are controlled by
       the numerical control computer 15 to scribe the specific desired graphic 23.

’444 Patent col.5 l.40 – col.6 l.4 (emphasis added). The patent also teaches that movement of the

laser beam across the material may be controlled by moving the laser. For example, the patent

teaches:

       The “speed” is the speed of the laser beam relative to the surface of the material.
       The speed can be varied by controlling the movements of the x-axis mirror 13 and
       y-axis mirror 17 illustrated in FIG. 1. In other embodiments of the invention, the
       speed can be varied by controlling the movements of the laser, the movements of
       the material, the movements of a lens, by combinations of these methods, or by
       other means.

’196 Patent col.7 ll.32–39. Indeed, the patent describes several “embodiments of the laser method

of forming graphics on materials according to the invention” as alternatives to the mirrored system

described above. Id. at col.34 ll.14–15. The first and tenth of these enumerated alternatives include

moving the laser to move the laser beam across the material. Id. at figs.34 & 43, col.34 ll.16–44,


                                                 25
col.37 ll.14–32. The very core of the invention centers on moving a laser beam relative to the

material to mark the material, and the patent provides various ways in which to move the beam.

    The ’196 Patent also teaches that a “key” to the invention is controlling the energy density per

unit time (EDPUT) applied by the laser to the material as it moves across the material to mark the

desired pattern. See, e.g., ’196 Patent col.1.l.66 – col.2 l.16. By controlling operating parameters

of the laser, such as the speed of the laser beam across the material, one is able to manage the

EDPUT to avoid unwanted etching of the material. See, e.g., id. at col.2 ll.17–28, col.14 l.31 –

col.15 l.28 (Table 7). Dr. Cole’s opinion that one of ordinary skill in the art would ignore an express

teaching of a marking benefit of moving the laser beam across the material at startup of the laser

simply because that teaching was in the context of an embodiment that moves mirrors rather than

lasers is simply not credible.

    While the ’196 Patent clearly teaches that moving the laser relative to the material before

turning the laser beam on prevents the creation of a hole, “overetching” in the claims is not simply

the creation of hole, as Plaintiff suggests. Rather, “overetching” must be understood relative to the

“desired pattern” of the claims. In other words, “overetching” is informed not solely by the patent’s

teaching of the no-hole benefit of relative movement of laser and material prior to starting the laser

beam, but is also informed by the patent’s teaching regarding desired and undesired features

(described above) and the claims’ recitation of the “desired pattern.” Thus, the overetching that is

avoided according to the claims is etching that goes beyond what is specified for the desired

pattern.

    Finally, the Court is not persuaded that “to avoid overetching of the material” is a nonlimiting

statement of the intended result of the relative movement of the laser and material. This is not

because the lack of a particular transitional phrase, as Defendants contend. Rather, a main teaching




                                                  26
of the ’136 Patent is that the EDPUT is a function of speed of the laser beam across the material

and that the EDPUT is what is controlled to control the “level of carbonization, burnthrough and

or melting.” ’136 Patent col.2 ll.17–28, col.14 l.31 – col.15 l.28 (Table 7), col.28 ll.59–64. Stated

another way, core to the patent is that the level of etching depends on the speed of the laser beam

across the material. Thus, “to avoid overetching of the material” informs the meaning of the

“controlling a controllable movable laser to begin moving relative to the material, and, while

moving, to begin outputting its laser beam” in Claims 11 and 16 and “controlling the marking

device to output the focused beam of radiation toward said material, by commanding said relative

movement, and then, while there is said relative movement between said marking device and said

material, to begin outputting said focused beam of radiation” in Claim 13.

     Accordingly, the Court holds that Defendants have not proven any claim is indefinite for

including “to avoid overetching the material” and construes the term as follows:

            •   “to avoid overetching the material” means “to avoid etching the material beyond

                that specified for the desired pattern.”

       C.       The “Special” Claim Terms

        Disputed Term                  Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                     Construction
 “special operational              no construction necessary        indefinite
 parameters”
                                   alternatively,
 •   ’602 Patent Claims 120,
     141                           •   “special” means “having a
                                       specific or particular
                                       function”
 “special image”                   no construction necessary        indefinite

 •   ’972 Patent Claim 92          alternatively,

                                   •   “special image” means
                                       “image for use in
                                       scribing”



                                                    27
    Because the parties’ arguments and proposed constructions with respect to these terms are

related, the Court addresses the terms together.

    The Parties’ Positions

    Plaintiff submits: The meanings of these terms are clear in the context of the intrinsic

evidence. For example, the “special operational parameters” are defined in the claims as those

associated with a “material with … specific characteristics.” In this context, the “special

operational parameters” are “those for use with that specific material.” This comports with the

customary, lay, meaning of “special”; namely, “having a specific or particular function.”

Exemplary operational parameters are provided in the ’602 Patent, such as the speed, power, and

wavelength of the laser beam and the distance of the laser from the material. With respect to the

“special image,” the claims state and the ’972 Patent describes that it is an image “for use in

changing the color of the textile fabric.” (Dkt. No. 91 at 26–32.)

    In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

evidence to support its position: Intrinsic evidence: ’602 Patent col.3 ll.53–58, col.4 ll.1–39, col.4

l.52 – col.5 l.18; ’972 Patent, at [57] Abstract, col.2 ll.46–49, col.3 ll.47–65, col.4 ll.8–49, col.9

ll.27–40, col.9 ll.65–68, col.10 l.1 – col.11 l.18, col.11 ll.30–31, col.11 ll.46–49, col.11 l.51 –

col.12 l.13; ’602 Patent File Wrapper October 30, 1998 Applicant Amendment and Remarks 8

(Plaintiff’s Ex. 22, Dkt. No. 91-22). Extrinsic evidence: Random House Webster’s College

Dictionary 754 (2d ed. 1997), “level” (Plaintiff’s Ex. 11, Dkt. No. 91-11 at 4).

    Defendants respond: The term “special” is inherently a subjective term of degree and the ’602

and ’972 Patents do not provide the requisite objective boundaries for “special operational




8
 This characterization of the document is Plaintiff’s. The submitted portion of the document does
not itself convey this character.


                                                   28
parameters” or “special image.” With respect to “special operational parameters,” it is not clear if

this refers to “beam diameter, wavelength, frequency, energy, duration” or any of a multitude of

other parameters. The outcome of using these special operational parameters does not provide any

further clarity. In fact, the ’602 Patent suggests that these parameters must be determined by

experimentation (citing col.3 ll.59–60, col.4 ll.33–35). The meaning of a term, however, is not

reasonably certain if one of ordinary skill in the art must perform tests to ascertain the meaning.

The exemplary operational parameters listed in the patent do not cure this as it is still uncertain

what parameters outside the exemplary listing would qualify as “special.” With respect to “special

image,” the claim and the teaching of the ’972 Patent do not clarify how the image is “special” or

how it is “intended” for use in changing the color of a fabric, improperly leaving this “to the

preferences of an individual.” While Claim 92 of the ’972 Patent provides that the image has

“differently colored areas” and states that it is used to “form a file that controls a laser to carry out

said changing of color,” this does not cure the subjective nature of what makes the image “special”

or how it is “intended” to be used. (Dkt. No. 94 at 25–30.)

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’602 Patent col.2 ll.12–14, col.3 ll.59–60,

col.4 ll.33–35; ’972 Patent col.11 ll.46–50. Extrinsic evidence: Cole Decl. ¶¶ 129, 131–32, 186,

189–91 (Defendants’ Ex. 1, Dkt. No. 94-1); Cole Dep. 165:12 – 166:13, 173:19 – 174:1, 217:23 –

218:10, 219:21 – 220:20 (Defendants’ Ex. 3, Dkt. No. 94-3).

    Plaintiff replies: The ’602 Patent provides guidance regarding the operating parameters and

how they effect the claim-recited function and thus the meaning of “special operational

parameters” is reasonably certain in the context of the claims and the description of the invention.

With respect to “special image” in the ’972 Patent, Defendants’ entire argument is improperly




                                                   29
premised on unsupported expert opinion manufactured for litigation. This extrinsic evidence

cannot be used to generate ambiguity that does not exist in the intrinsic record. (Dkt. No. 99 at 11–

13.)

       Analysis

       There are two issues in dispute. First, whether the meaning of “special operational parameters”

is reasonably certain in the context of the claims and the teaching of the ’602 Patent. It is. Second,

whether the meaning of “special image” is reasonably certain in the context of the claims and the

teaching of the ’972 Patent. It is.

                  C-1.   “special operational parameters”

       The meaning of “special operational parameters” is reasonably certain in the context of the

claims, as informed by the ’602 Patent’s technical disclosure: these are the operational parameters

that are particular to the material based on the specific characteristics of the material and are for

altering the material to form a desired pattern with a laser. Claim 120 provides:

           120. A method of selectively altering portions of a material to form a desired
           pattern on the material, comprising:
            determining a pattern to be formed on the material;
            determining specific characteristics of the material on which the pattern is to
              be formed;
            determining special operational parameters for the material with its specific
              characteristics, said special operational parameters which allow a focused
              beam of radiation to form a pattern in the material which changes the material
              without undesirably damaging the material; and
            forming a pattern on said material using the special operational parameters.

’602 Patent col.26 ll.32–45 (emphasis added). Claim 141 provides:

            141. A method of selectively altering portions of a material to form a desired
           pattern on the material, comprising:
            determining a pattern to be formed on the material;
            determining specific characteristics of the material on which the pattern is to
              be formed;
            determining special operational parameters for the material with its specific
              characteristics, said special operational parameters which allow a focused
              beam of radiation to cause a chemical change in a surface of the material that


                                                  30
              causes a pattern which can be seen to be formed in the material without
              undesirably damaging the material; and
            forming a pattern on said material using the special operational parameters.

Id. at col.29 ll.12–26 (emphasis added). The claims themselves define the parameters, and how

they are “special” in that they are specific to the material.

    The ’602 Patent explains that the key to invention is determining the appropriate relative speed

of the laser beam across the material for the specific material and controlling the speed accordingly

to mark the material with the beam. For example, in the Summary of the Invention, the patent

provides:

       This invention relates to a unique method to impart laser induced patterns and other
       designs on thin fabrics and leathers. The method uses a laser beam to slightly
       penetrate the surface of the product at a controlled specific speed. The laser beam
       is directed at the product either directly or through mirrors, shutters or lenses. The
       speed of the laser beam relative to the surface of the product is controlled within a
       predetermined range. Specific identification and control of this relative speed for
       a particular product are the keys to overcoming technical barriers which have
       prevented such use of lasers in the past. Preferably a computer is used to provide
       a signal to a drive mechanism to control the relative speed. The drive mechanism
       can control movement of the laser, the product, a mirror or a lens.

Id. at col.1 ll.52–65 (emphasis added). The patent further explains: “It has now been discovered

that specific identification and control of this speed are the keys to preventing carbonization,

complete melting and/or burn-through of the fabric.” Id. at col.3 ll.37–40. The beam speed must

be above a certain level (the “Threshold Level”) to prevent the laser beam from fully penetrating

the fabric and resulting in carbonization, complete melting and/or burn-through. The beam speed

must also be below a certain level (the “Maximum Speed”), else the laser will not form the desired

pattern on the material. Id. at col.3 ll.45–50. The range between the Threshold Level and the

Maximum Speed is the “Process Operating Speed.”

       The range of speeds between the Threshold Speed and the Maximum Speed will be
       referred to herein as the Process Operating Speed. The Process Operating Speed is
       a function of the type of fabric or leather material, the thickness of the material, the
       construction of the material, the power and wavelength of the laser beam, the


                                                  31
        distance between the laser and the material, and the type of design formed on the
        surface of the material.

Id. at col.3 ll.51–58. The patent also describes a “Critical Operating Speed” “above which the

propensity to not form a design on the fabric increases, and below which the propensity to cause

burn-through, complete melting and/or carbonization increases.” Id. at col.4 ll.29–35. This

parameter “is a function of numerous material and process variables.” Id. at col.4 ll.35–37. These

various parameters are determined using “[s]tatiscally designed experiments,” “statistical models,”

and “statistical quantitative models.” Id. at col.3 ll.59–63, col.4 ll.35–39.

    The ’602 Patent describes a number of different systems that may be operated to mark a

pattern on a material, each with potentially different operating parameters related to the appropriate

speed of the beam relative to the material. For example, in one embodiment the laser moves

(rotationally and/or translationally) while the material is stationary. Id. at col.2 l.66 – col.3 l.31. In

another example, the laser is stationary and the material moves. Id. at col.7 l.28 – col.8 l.3. In

another example, both the laser and the material move. Id. at col.8 ll.4–46. In another example,

both the laser and the material are stationary, and the beam is moved across the material by

positioning mirrors. Id. at col.8 l.47 – col.9 l.15. In another example, the laser is stationary, the

material moves, and mirrors and material move in concert to move the beam across the material.

Id. at col.9 ll.16–63. Various iterations of moving lasers, moving material, and beam-positioning

optical devices are described. Id. at col.9 l.64 – col.13 l.31.

    When read in the context of the technical disclosure and the surrounding claim language, it is

reasonably certain that the claim-recited “special operational parameters” for forming the pattern

“without undesirably damaging the material” are those material-specific parameters related to the

appropriate relative speed between the laser beam and the material. Accordingly, the Court holds

that Defendants have not proven any claim is indefinite for including “special operational



                                                   32
parameters” and hold that the term has its plain and ordinary meaning without the need for further

construction.

                C-2.    “special image”

    The meaning of “special image” is reasonably certain in the context of the claims, as informed

by the ’972 Patent’s technical disclosure: this is the image that provides information related to the

color-specific energy density per unit time (EDPUT) as a function of area. Claim 92 provides:

           92. A method comprising:
           authoring a special image intended for use in changing the color of textile
            fabric, which has differently colored areas representing different levels of
            change of color to said textile fabric; and
           using said image to form a file that controls a laser to carry out said changing
            of color of said textile fabric.

’972 Patent col.21 ll.7–13 (emphasis added). The claim itself defines the image, and how it is

“special” in that it has “differently colored areas representing different levels of change of color to

said textile fabric.”

    The ’972 Patent provides that “the energy density per unit time of the laser causes the garment

to change color to varying degrees from indigo blue or black to white or grey.” Id. at col.3 ll.1–4.

Geometric regions in a pattern (areas) having different colors are thus associated with different

EDPUTs. For example, the patent teaches scanning a pattern, then associating an EDPUT with

each area on the pattern based on the color of the area. See, e.g., id. at col.5 ll.59–67. As an

alternative to scanning, the user can “manually enter the [color] changes in EDPUT … along the

pattern geometry.” See, e.g., id. at col.6 ll.8–13. This information is then used to formulate

instructions to drive the system to create the desired pattern. See, e.g., id. at col.6 ll.1–7. For

example, the power of the laser, the duty cycle of the laser, the speed of the laser beam across the

material, the spot size of the laser, and the number of beam passes over a given region may all be




                                                  33
varied to effect a change in color of the material according to the pattern represented in the EDPUT

image. See, e.g., id. at col.4 l.24 – col.5 l.13.

    The EDPUT image of the pattern may be generated in various ways. For example, a user may

draw on a computer screen and associate different regions in the drawings with EDPUT color

values:

          The user draws on the computer screen, with the mouse, the desired shape of the
          pattern. Then the user can select different colors for different areas. This can use a
          point-and-shoot technique or selection from a menu or by right clicking on an area
          and selecting from a context menu. This click associates different sections of the
          pattern with different EDPUT/power/duty cycle levels. The actual power level or
          duty cycle associated with a given color may be set by a user, and may be modified
          for different materials.

’972 Patent col.9 l.32–40. The drawing may be input or modified through a variety of tools, such

as: (1) a blending tool, which colors regions based on surrounding regions, id. at col.10 ll.24–34,

(2) a whisker tool, which generates whiskers in the drawing, id. at col.10 ll.35–38, (3) a grain tool,

which generates a grainy look, id. at col.10 ll.39–48, (4) a blaster tool, which provides incremental

color intensity, id. at col.10 ll.49–65, and others. The patent describes a new file format “which

communicates precisely those parameters required for converting the desired image into laser

control commands.” Id. at col.11 ll.19–22. When in bitmap (pixel) form:

          [e]ach value [in the file] represents power level/duty cycle/ EDPUT for each pixel
          in the image as well as other control values. This file format therefore includes an
          edput value, or at least a value indicative of the amount of effective energy to be
          applied to a pixel associated with each pixel or group of pixels that is handled as
          a unit.

Id. at col.11 ll.23–29 (emphasis added). Ultimately, any pattern “can be obtained in any of the

ways described herein, i.e., by authoring a special image intended for use in changing the color

of textile fabric, or by scanning a real garment and using the results of the scan to form information

to use in changing the color.” Id. at col.11 ll.43–50 (emphasis added).




                                                    34
    When read in the context of the ’972 Patent’s technical disclosure and surrounding claim

language, it is reasonably certain that the claim-recited “special image” with “differently colored

areas representing different levels of change of color to said textile fabric” denotes an image having

values related to the EDPUT levels to change the color of the material. Accordingly, the Court

holds that Defendants have not proven any claim is indefinite for including “special image” and

that the term has its plain and ordinary meaning without the need for further construction.

       D.      The Terms Withdrawn By Defendants

    Defendants seek to withdraw from the claim-construction process several terms that were

originally presented for construction. Specifically, the meanings of “color alterations,” “different

levels of change,” a number of variants of “control,” and “mathematical operation” were originally

disputed. (See, e.g., P.R. 4-3 Exhibit A: Joint Claim Construction Chart at 1–4, 10–11, 13–15, Dkt.

No. 80.) In their responsive brief, Defendants purported to withdraw “color alterations,” “different

levels of change,” and the “control” terms from the claim-construction process. (Dkt. No. 94 at

34.) At oral argument, Defendants further expressed a desire to withdraw “mathematical

operation” from the claim-construction process. Plaintiff briefed “color alterations,” “different

levels of change,” and the “control” terms in its opening brief and the parties fully briefed

“mathematical operation.” Based on the original submission of these disputes to the Court, Plaintiff

requests that the Court now address the disputes to prevent them from returning in the litigation.

(Dkt. No. 99 at 5.)

    The Court understands that there is no claim-scope dispute over the claim terms numbered 1,

2, 3, and 7 parties’ Joint Claim Construction Chart Pursuant to Patent Rule 4-5(d) (Dkt. No. 103)

and that there is therefore no need to construe the terms. The Court notes that Plaintiff’s position

on these terms has consistently been that no construction is necessary and that “color alterations,”

“different levels of change” and “mathematical operation” are not indefinite. The Court also notes


                                                 35
that Defendants had originally submitted that “color alterations,” “different levels of change” and

“mathematical operation” all are indefinite and that the “control” terms should be accorded a

specific construction. 9 Finally, the Court notes that under the Rules of Practice for Patent Cases

before the Eastern District of Texas, claim-scope disputes, including indefiniteness, are to be raised

and addressed at a particular point in the litigation. See, e.g., P.R. 4-1 (“Not later than 10 days after

service of the ‘Invalidity Contentions’ pursuant to P. R. 3-3, each party shall simultaneously

exchange a list of claim terms, phrases, or clauses which that party contends should be construed

or found indefinite by the Court.”); P.R. 4-3 (“Not later than 60 days after service of the ‘Invalidity

Contentions,’ the parties shall complete and file a Joint Claim Construction and Prehearing

Statement, which shall contain … [e]ach party’s proposed claim construction or indefiniteness

position for each disputed claim term, phrase, or clause.”); P.R. 4-5 (setting forth the briefing

schedule for claim-scope issues, including indefiniteness). Thus, the Court interprets Defendants’

withdrawal of terms as abandoning their claim-scope positions on these terms, including

indefiniteness.

    Accordingly, the Court holds that these withdrawn terms have their plain and ordinary

meanings without the need for construction.




9
  Defendants fully briefed and submitted expert testimony on the indefiniteness of “mathematical
operation.” Defendants’ indefiniteness position, and that of its expert, was that “mathematical
operation” is indefinite for unlimited scope because “any mathematical function—whether
described in the specification or not—[would fall] within the scope of this term.” (See Dkt. No. 94
at 32); (Dkt. No. 94-1 at ¶¶ 152, 154). The Court has considered the argument and evidence and,
absent Defendants’ withdrawal of the dispute over this term, would reject Defendants’ position
and hold that the term is not indefinite, relying on BASF Corp. v. Johnson Matthey Inc., 875 F.3d
1360, 1367 (Fed. Cir. 2017), which provides that “the inference of indefiniteness simply from [a
broad] scope finding is legally incorrect: ‘breadth is not indefiniteness.’”


                                                   36
V.      CONCLUSION

      The Court determines that Defendants have failed to prove any claim is indefinite and adopts

the constructions set forth above, as summarized in the following table. The parties are

ORDERED that they may not refer, directly or indirectly, to each other’s claim-construction

positions in the presence of the jury. Likewise, the parties are ORDERED to refrain from

mentioning any portion of this opinion in the presence of the jury. Any reference to claim-

construction proceedings is limited to informing the jury of the definitions adopted by the Court.

      Within thirty (30) days of the issuance of this Memorandum Opinion and Order, the parties

are hereby ORDERED, in good faith, to mediate this case with the designated mediator in this

case. As a part of such mediation, each party shall appear by counsel (with lead and local counsel

present and participating) and by at least one corporate officer possessing sufficient authority and

control to unilaterally make binding decisions for the corporation adequate to address any good

faith offer or counteroffer of settlement that might arise during such mediation. Failure to do so

shall be deemed by the Court as a failure to mediate in good faith and may subject that party to

such sanctions as the Court deems appropriate.

     Section                    Term                                    Construction
                “in a way to prevent undesired            plain and ordinary meaning
                carbonization, melting or burn-
                through”

                •   ’444 Patent Claim 1
                “in a way that prevents undesired         plain and ordinary meaning
                carbonization, melting or burn through
       A        of the material”

                •   ’444 Patent Claim 21
                “which avoids undesired carbonization,    plain and ordinary meaning
                melting or burn-through”

                •   ’444 Patent Claim 33



                                                  37
Section                    Term                                   Construction
          “which does not cause undesired           plain and ordinary meaning
          carbonization, melting or vaporization
          for said material”

          •   ’444 Patent Claim 46
          “without undesirable burning,             plain and ordinary meaning
          melting-through or carbonizing the
          material”

          •   ’444 Patent Claim 69
          “without undesirable burning,             plain and ordinary meaning
          melting-through or carbonizing the
          material”

          •   ’444 Patent Claim 72
          “obtaining an indication of the desired   plain and ordinary meaning
          pattern”

          •   ’444 Patent Claim 46
          “obtaining an indication of a desired     plain and ordinary meaning
          pattern”

          •   ’196 Patent Claims 11, 13, 16
          “defining a desired pattern”              plain and ordinary meaning

          •   ’972 Patent Claim 56
          “indicating a desired pattern”            plain and ordinary meaning

          •   ’602 Patent Claim 99
          “indicating the desired pattern”          plain and ordinary meaning

          •   ’602 Patent Claim 99
          “form a desired pattern”                  plain and ordinary meaning

          •   ’602 Patent Claims 120, 141
          “without undesired damage to the          plain and ordinary meaning
          material”

          •   ’602 Patent Claim 99




                                             38
    Section                   Term                                      Construction
              “without undesirably damaging the           plain and ordinary meaning
              material”

              •   ’602 Patent Claims 120, 141
              “to avoid overetching the material”         to avoid etching the material beyond that
      B                                                   specified for the desired pattern
              •   ’196 Patent Claims 11, 13, 16
              “special operational parameters”            plain and ordinary meaning
      C1
              •   ’602 Patent Claims 120, 141
              “special image”                             plain and ordinary meaning
      C2
              •   ’972 Patent Claim 92
              “color alterations”                         plain and ordinary meaning

              •   ’972 Patent Claim 56
              “different levels of change”                plain and ordinary meaning

              •   ’972 Patent Claim 92
              “controlled” / “controllable” /             plain and ordinary meaning
              “controlling” / “controller” / “control”
.             / “controls”
      D
              •   ’444 Patent Claims 1, 21, 46, 72,
              •   ’602 Patent Claim 99
              •   ’196 Patent Claims 11, 13, 14, 16
              •   ’505 Patent Claims 1, 49
              •   ’972 Patent Claim 92
              “mathematical operation”                    plain and ordinary meaning

              •   ’505 Patent Claims 1, 49


     So ORDERED and SIGNED this 11th day of February, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE

                                               39
